April 2, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                        DARLENE SPARKS, Appellant

NO. 14-12-00029-CV                         V.

               EXXON MOBIL CORPORATION, INC., Appellee
                   ________________________________



       This cause, an appeal from the judgment signed October 10, 2011, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.


       We order appellant, Darlene Sparks, to pay all costs in this appeal. We
further order the decision certified below for observance.